Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 16-31 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2017/053925, filed on February 21, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-17, 22-23, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 10,300,932 B2), in view of Shimokawa (JP-2013126835A, provided with translation).
Regarding claim 16, Meyer teaches (Fig. 1- 6): A chassis (1) for rail vehicles, the chassis comprising: at least one first wheel (5) and one second wheel (5); at least one first wheel bearing (bearing bolt 28) with a first wheel bearing housing (outer bearing shell 26) and one second wheel bearing (28) with a second wheel bearing housing (26); at least one active wheel actuating facility (31, 32), which has an actuator unit (pressure generation device 607); a first bearing (10) and a second bearing (10) are arranged between the at least one wheel actuating facility (31, 32) and the at least one support structure (2) (Fig. 3), and a guide (ring-shaped elastomer element 27) is provided between the at least one wheel actuating facility  (31, 32) and the first wheel bearing housing (26) (Fig. 3-4). 
Meyer further teaches (Fig. 1-4): at least one support structure (2), but does not explicitly teach at least one first primary spring and one second primary spring; and wherein the support structure is a primary spring-mounted support structure. 
However, Shimokawa teaches (Fig. 4): at least one first primary spring (7) and one second primary spring (7); and wherein a support structure (carriage frame 1, spring cap 1a) is a primary spring-mounted support structure (Fig. 4) (Shimokawa, Description of embodiments, lines 42-43; Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include primary springs mounted to a support structure, as taught by Shimokawa, to “to softly support the axle box and the carriage frame in order to smoothly operate the steering device” (Shimokawa, Description of embodiments, lines 40-42). 
Regarding claim 17, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): at least one wheel actuating facility (31, 32) comprises a lever (vertical joining ridge 18); and wherein the first bearing (10) is arranged between the lever (18) and the at least one primary spring-mounted support structure (2) and a third bearing (larger linkage eye 17) is arranged between the lever (18) and the actuator unit (31, 32 and 607). 
Regarding claim 22, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 3): the first bearing (10) is arranged on a first adapter (fixing device 24) connected to the at least one support structure (2) (Fig. 3). 
Regarding claim 23, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 3):  the second bearing (10) is arranged on a second adapter (fixing device 24) connected to the at least one support structure (2)(Fig. 3). 
Regarding claim 25, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 6): the actuator unit (pressure generating device 607) includes at least one hydraulic actuator (col. 9, lines 36-42). 
Regarding claim 26, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): the at least one support structure (2) comprises a chassis frame (2). 
 Regarding claim 27, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): the first bearing (10) and the second bearing (10) are resilient (elastomer bushing 21 embedded). 
Regarding claim 28, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): the first bearing (10) and the second bearing (10) comprise rotary joints (col. 7, lines 6-9). 
Regarding claim 29, Meyer and Shimokawa teach the elements of claim 17, as stated above. Meyer further teaches (Fig. 1-6): the third bearing (17) comprise rotary joints (col. 7, lines 6-9). 
Regarding claim 30, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): the at least first wheel (5) and the second wheel (5) are interconnected such that a first wheelset (3) is formed. 
Regarding claim 31, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 1-6): the at least first wheel (5) and the second wheel (5) are configured to form an idler pair (3) (Fig. 1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 10,300,932 B2), in view of Shimokawa (JP-2013126835A, provided with translation) and Park et al. (WO 2009072692 A1, provided by examiner).
Regarding claim 24, Meyer and Shimokawa teach the elements of claim 16, as stated above. Meyer further teaches (Fig. 6): the actuator unit (pressure generating device 607) includes at least one hydraulic actuator (col. 9, lines 36-42), but does not explicitly teach at least one a pneumatic actuator. 
However, Park teaches (Fig. 1-4): an actuator unit (201) that can be a pneumatic actuator (page 12, lines 3-5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to use a pneumatic actuator for the actuator unit, as taught by Park, as a known design alternative to an actuator that uses hydraulic power. Further, a pneumatic actuator is a cost-effective alternative to a hydraulic actuator that requires less maintenance, and can be used in more hazardous environments. 

Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.

Regarding claim 18 and its depending claim 20, the prior art fails to teach that the lever is guided through a sliding joint arranged on the first wheel bearing housing. While Meyer et al. (US 10,300,932 B2) teaches (Fig. 1-4): a lever (18) and a first wheel bearing housing (26), the examiner finds no obvious reason to provide a sliding joint arranged on the first wheel bearing housing for guiding the lever. Such a modification would require improper hindsight reasoning. 
Regarding claim 19 and its depending claim 21, the prior art fails to teach that the lever is guided through a sliding joint arranged on a first rocker arm connected to the at least one support structure. While Meyer et al. (US 10,300,932 B2) teaches (Fig. 1-4): a lever (vertical joining ridge 18), the examiner finds no obvious reason to provide a sliding joint arranged on a first rocker arm connected to the at least one support structure (2) for guiding a lever. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20110253004-A1: Teaches the primary suspension 10 includes an axle box 13 configured to accommodate a bearing 12 for rotatably supporting an axle 11a of a wheelset 11 including the axle 11a and wheels (not shown) provided at both ends of the axle 11a.
US-9592840-B2: Teaches the axle box suspension 10B includes a coupling mechanism 33A; the axle boxes 67 are elastically coupled to both car width direction end portions of the cross beam 63 by the coupling mechanisms 33A; the coupling mechanism 33A includes an axle beam 68, a pair of receiving seats 69, and a coupling portion 70.
US-10625756-B2: Teaches a flow of force from the wheelset bearing into the chassis frame runs via the rocker of the wheel set bearing, the pin, the elastic rocker bearing and the receptacle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617